— Proceeding pursuant to CPLR article 78 to review a determination of respondent Board of Education of the City of New York, dated October 22, 1979, which rescinded petitioner’s conditional contract for the transportation of students. Determination confirmed and proceeding dismissed on the merits, with costs. The determination that petitioner did not comply with the requirement of being a “responsible bidder” due to a prior criminal conviction of its principal has a rational basis (Abco Bus Co. v Macchiarola, 52 NY2d 938, revg 75 AD2d 831 for reasons stated in dissenting opn of Hopkins, J., at App Div; Matter of Omega Transp. Co. v Aiello, 52 NY2d 939). Bracken, J. P., Brown, Rubin and Boyers, JJ., concur.